Title: To George Washington from Brigadier General Samuel Holden Parsons, 21 July 1780
From: Parsons, Samuel Holden
To: Washington, George


					
						Dr General
						Danbury [Conn.] 21st July 1780
					
					The Marquis Fayettee cal’d upon me this Morning on his Rout Eastward; and on Conversation with him, on the Subject of procuring Arms, Ammunition & other Supplies, he thought it advisable to request



3000 or 4000 Stands of Arms to be collected in this State, lest there should be a Deficiency in the public Stores to arm all our Levies and also to request the Governer & Council to furnish all the Powder to be procurd in the State; I gave it as my Opinion to the Marquis that as many as 3000 Stands of Arms could be taken from the Militia without affecting those who are drafted to compose the number requird of this State: at the same Time it will be attended with Inconveniences which no Person would choose to be subjected to, and which necessity only would induce your Excellency to direct—from the best Accounts I am able to collect, I am inclind to beleive we shall have near 2000 Troops in the Field by the 10th of Augt exclusive of the Militia; I hopd before this Time to have had more than 1200 but many, to me, unexpected Delays have hapned, that the Levies yet sent on do not amount to 1000 but they are daily coming in, and I beleive those which have arrivd to Day will make up One Thousand in the whole.
					More than Two Thousand have arrivd from Massachusetts Bay, and I am inducd to beleive the four New England States will have added 6000 Levies to their Continental Battalions by the 10th of next Month; if the Inhabitants of this State were certain that New York would become the Object of attack this Campaign, I think we could have as many Men as would be requested of the State. A Number of Gentlemen have proferd bringing Volunteer Companies into the Field, who would subject themselves to the Government of the Army and ingage to continue in Service until the City shall be taken or the Seige rais’d unless sooner dismisd—I wish to know your Excellency’s Opinion of my incouraging this Sort of Volunteer—The Marquis desires your Excellency to inform me whither the Arms he proposes to request of the Governor should be collected, or whether our public Stores will aford a Sufficiency without them—I beleive I shall be obliged to make the Tour of the Sta⟨te⟩ Once more before the Recruits are all collected, I find they want to be often reminded of their Duty; Nothing on my part shall be neglected to forward the Levies as expeditiously as possible. I am with the greatest Respect yr Excellency’s Obedt Servt
					
						Saml H. Parsons
					
				